Dismissed and Memorandum Opinion filed September 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00342-CV

                   ABOUND NETWORKS, INC., Appellant
                                        V.

 STEVE VEEDELL AND VEEDELL LLC D/B/A INTEGRITY ROOFING
                   SERVICES, Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-32479

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed March 4, 2013. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On July 26, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.




                                         2